Citation Nr: 1102318	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  09-12 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to the full 36 months of education benefits under 
Chapter 30, Title 38, United States Code, (the All Volunteer 
Force Educational Assistance Program, known as the Montgomery GI 
Bill (MGIB), or Chapter 30 education benefits).  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from August 31, 2000 to April 
13, 2001.  

This appeal arises from a May 2008 administrative determination 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  The Veteran served on active duty from August 31, 2000 to 
April 13, 2001, (7 months and 14 days).

2.  The Veteran's service records indicates she was honorably 
discharged by reason of a service connected disability.   


CONCLUSION OF LAW

The criteria for entitlement to a full 36 months of educational 
assistance under Chapter 30, Title 38, United States Code, are 
not met.  38 U.S.C.A. §§ 3011, 3013 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 21.7042, 21.7072 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Eligibility for 36 months of Chapter 30 Educational Benefits

The veteran's basic eligibility for Chapter 30 benefits is not at 
issue, as she has already been awarded basic eligibility for the 
receipt of these benefits.  Rather, this appeal involves the 
amount of Chapter 30 benefits to which the Veteran is entitled 
under the law.

The facts are not in dispute in this instance.  The Veteran's 
service records reveals she served on active duty from August 31, 
2000 to April 13, 2001.  She was honorably discharged from the 
service due to service connected physical disability, a stress 
fracture, shown in an April 2001 Physical Evaluation Board 
Proceedings report to have rendered her unfit to perform the 
duties of a soldier of her rank and primary specialty.   

An August 2006 letter informed the Veteran she had been granted 
education benefits under the Montgomery GI Bill (MGIB) for an 
apprenticeship or on-the-job training program.  The letter stated 
she was entitled to 36 months of benefits.  Her benefit began in 
May 2006.  

Subsequently, the record shows that in a May 2008 letter, VA 
advised the Veteran's employer that the Veteran was no longer 
eligible for VA educational benefits as she had received all the 
benefits to which she was entitled.  In August 2008, the Veteran 
made inquiries to the VA on the matter, and expressed her 
disagreement with the action that terminated the benefit sooner 
than the 36 month time period she had been advised was her 
entitlement.  She noted while she was not receiving the benefit, 
she was still receiving letters to certify her monthly hours of 
work under the program.  

In pertinent part, applicable criteria provide that, but for 
certain exceptions, benefits awarded under Chapter 30, of Title 
38 United States Code, entitle the recipient to 36 months of 
educational assistance.  38 U.S.C.A. § 3013(a)(1); 38 C.F.R. 
§ 21.7072(a).  One of the exceptions, however, control in this 
case.  When an individual is discharged from service for service 
connected disability, the individual is entitled to one month of 
educational assistance for each month of the individual's 
continuous active duty.  38 U.S.C.A. § 3013(a)(2); 38 C.F.R. 
§ 21.7072(b).  Entitlement is calculated in whole months.  
38 C.F.R. § 21.7072(b)(2).  

Here, the Veteran was discharged from service due to service 
connected disability, following a period of continuous active 
service of 7 months and 14 days.  Accordingly, she was entitled 
to only 7 months of Chapter 30 educational assistance.  

While it is unfortunate that the Veteran was mistakenly informed 
her original entitlement was for a period of 36 months, this 
error does not negate the requirements of the law.  See McTighe 
v. Brown, 7 Vet. App. 29, 30 (1994) (payment of government 
benefits must be authorized by statute; and therefore, erroneous 
advice given by a government employee cannot be used to estop the 
government from denying benefits).  Further, the Board is without 
authority to award the benefit sought on an equitable basis, to 
relieve the financial strain the Veteran has experienced owing to 
the shortened duration of educational assistance she had not 
anticipated.  See Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  


ORDER

Entitlement to the full 36 months of educational assistance under 
the provisions of Chapter 30, Title 38, United States Code, is 
denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals










 Department of Veterans Affairs


